internal_revenue_service national_office technical_advice_memorandum date number release date index uil no s tam-101966-00 cc fip b3 case mis no taxpayer’s name taxpayer’s address taxpayer’s identification no tax years date of conference legend a b c d e tax_year f g issues are automobile dealers’ transfers of customer notes to taxpayer a sales of such customer notes or b pledges of such customer notes as security for loans made by taxpayer to the dealers and if the transfers described in issue were sales what is taxpayer’s basis in the customer notes that it has purchased did the customer notes purchased by taxpayer have market_discount within the meaning of sec_1278 of the internal_revenue_code under what circumstances would taxpayer be entitled to a deduction for wholly or partially worthless_debt under sec_166 for a customer note that it has purchased tam-101966-00 tam-101966-00 -2- are the customer notes that taxpayer purchased permitted to be marked to market under sec_475 conclusions automobile dealers’ transfers of customer notes to taxpayer are sales taxpayer’s basis in a customer note upon purchase equals the amount of the advance_payment on the customer note taxpayer receives additional basis in the customer note for distribution payments since final regulations under sec_483 do not apply to tax years taxpayer may use a reasonable method to determine when to attribute additional basis to the customer notes the facts provided indicate customer notes are subject_to the market_discount_rules of sec_1276 to of the code and are typically acquired with market_discount however it is possible that some customer notes are acquired without market_discount or with only de_minimis market_discount in addition customer notes with a term of no more than months are not subject_to sec_1276 to nevertheless taxpayer is required to treat discount earned on such notes as ordinary_income when a realization event occurs taxpayer is entitled to a deduction for wholly or partially worthless_debt on customer notes the time of such deduction depends on the pertinent facts and circumstances not including the performance of other customer notes originated by the same dealer taxpayer is not permitted to mark customer notes to market under sec_475 of the code during tax years facts taxpayer is a corporation that files on the basis of a calendar taxable_year using an overall accrual_method of accounting taxpayer is a financing company that provides financing and other services to related and unrelated automobile dealers a significant portion of taxpayer’s business including the transactions at issue pertains to sales by dealers of used automobiles to retail customers with poor credit histories in the transactions at issue taxpayer’s arrangement with automobile dealers was governed by a master servicing agreement entered into by taxpayer and the dealer the servicing agreement was based on a standard form originated by taxpayer although taxpayer and the individual dealer might negotiate amendments to the tam-101966-00 tam-101966-00 -3- standard agreement for the purposes of this memorandum it is assumed taxpayer and each dealer used the standard servicing agreement without amendment the servicing agreement contemplates that the dealer will sell automobiles to retail customers in return for a cash down payment or a trade-in and a retail installment_sales contract a customer note secured_by a lien on the financed vehicle customer notes typically have terms of to months and are issued without original isue discount oid the dealer would pay taxpayer a one-time nonrefundable enrollment fee upon entering into the agreement and had the right to periodically submit customer notes for servicing administration and collection if taxpayer accepted a customer note it made an advance_payment to the dealer and agreed to make distribution payments which were monthly payments conditioned on taxpayer’s collections on the customer notes the amount of the advance_payment depended upon the dealer’s history with the taxpayer the credit profile of the retail customer and the year make model and mileage of the financed vehicle but was usually equal to between c and d of the stated principal_amount the face_amount of the customer note a customer's default did not obligate the dealer to return the advance_payment or to repurchase either the customer note or the financed vehicle taxpayer determined the distribution payments by pooling the customer notes transferred by the dealer and by applying payments on the pool in the following order to pay taxpayer's collection costs all of taxpayer's out-of-pocket costs incurred in the administration servicing and collection of the customer notes to pay taxpayer's fee of percent of the total_payment net of any collection costs and to repay taxpayer for all advance_payments made to the dealer the remainder if any was payable to dealer as distribution payments although not required to do so by the servicing agreement taxpayer as a concession to a particular dealer might calculate the dealer’s right to distribution payments by reference only to the customer notes in a defined pool of typically e or more customer notes which would not be added to in theory creating these capped pools accelerated the dealer’s receipt of distribution payments because it limited the amount of costs fees and advances that must be recovered before distribution payments begin in practice the effect of using capped pools was limited by taxpayer’s practice of using money received on one capped pool that was theoretically eligible to be paid as distribution payments to instead reimburse itself for costs fees and advances on another capped pools not received due to defaults occurring in the latter pool although taxpayer made significant distribution payments they were substantially less than the amount that might have been paid absent defaults on the customer notes and were a relatively small fraction of the outstanding principal balance of the customer notes some dealers received no distribution payments at all once taxpayer agreed to service a customer note the dealer transferred to taxpayer the customer note all files relating to the customer note and dealer's security tam-101966-00 tam-101966-00 -4- interest in the financed vehicle taxpayer was entitled to endorse the dealer’s name on any payments made to dealer and any other instruments concerning the customer note and the financed vehicle taxpayer could require the dealer to ensure that the customer obtained and maintained adequate automobile insurance taxpayer in its discretion could waive any late payment charge or any other fee it was entitled to collect in the ordinary course of servicing the customer note taxpayer agreed to use reasonable efforts to collect all payments due under a customer note and to repossess and sell or otherwise liquidate the financed vehicle if a default on the customer note occurred the dealer agreed to indemnify taxpayer for any expenses and claims arising out of taxpayer’s administration servicing and collection on the customer notes other than such claims as might arise out of taxpayer’s gross negligence or willful misconduct taxpayer had the right to terminate the servicing agreement on days written notice to the dealer taxpayer could terminate immediately if for any two calendar quarters the dealer failed to place with taxpayer at least qualifying customer notes or upon the occurrence of certain events of default eg dealer failed to perform any covenant set forth within the servicing agreement dealer made certain misrepresentations or dealer declared bankruptcy the dealer also had the right to terminate the servicing agreement on days written notice if taxpayer terminated the servicing agreement because of the occurrence of an event of default or if the dealer terminated the servicing agreement the dealer was obligated to pay taxpayer its unreimbursed collection costs any outstanding advances and a termination fee equal to percent of the outstanding amounts of the customer notes if taxpayer terminated the agreement other than for the occurrence of an event of default taxpayer would continue servicing and administering the customer notes unless the dealer asked taxpayer to stop also although seemingly inconsistent with the substantial payments to be made by a dealer that terminates the agreement the servicing agreement provides that taxpayer will continue to service customer notes upon termination by a dealer absent the occurrence of an event of default unless the dealer asks taxpayer to stop the assignment without_recourse of a customer note to taxpayer was typically stated on the face of the customer note the retail customers were informed at the time that their customer note was transferred to taxpayer that future payments should be made to taxpayer the servicing agreement also placed certain obligations on the dealer the dealer could not assign its rights under the servicing agreement to third parties the dealer was obligated upon taxpayer’s request to ensure that the customer obtained adequate automobile insurance the dealer also made a variety of representations including that it had and would remain duly qualified to carry on its business that it had all necessary licenses and permits to carry on its business and that each customer note delivered to taxpayer was originated in the ordinary course of the dealer’s business was properly executed and contained customary and enforceable provisions tam-101966-00 tam-101966-00 -5- taxpayer treated the transfer of the customer notes as a pledge of the notes to secure a loan made to the dealer in the form of the advance_payment taxpayer did not recognize interest_income on the loan but treated the service fees as income when received in tax_year f taxpayer took a bad_debt deduction of dollar_figureg million with respect to unrecoverable advances on the customer notes taxpayer asserts that it did not sell customer notes or other_securities during the years in question and this assertion is accepted for the purposes of this memorandum taxpayer’s tax returns for the tax years did not reflect the application of the mark to market accounting_method of sec_475 overview during tax years certain automobile dealers sold used cars to retail customers in return for a cash payment and a customer note secured_by the financed vehicle taxpayer in turn purchased these customer notes pursuant to the terms of the servicing agreement final regulations governing the purchase of assets for a price that included deferred contingent payments do not apply to tax years if they applied taxpayer’s basis in a customer note upon purchase would be equal to the advance_payment on the customer note in the event that taxpayer later made a distribution payment on the customer note taxpayer would receive additional basis in the customer note the additional basis would equal the amount of the distribution payment characterized as principal in the absence of final regulations taxpayer may use any reasonable method including the method of the proposed_regulations which are generally similar to the method described above to determine when additional basis is attributed to the customer notes generally taxpayer’s advance_payment on a customer note equaled between c and d of the face_amount of the customer note this amount was significantly less than the stated redemption price of the customer note at maturity therefore customer notes were typically purchased with market_discount although customer notes with a term of months or less would not be subject_to the market_discount_rules of sec_1276 to taxpayer would be required to treat earned discount on such notes as ordinary_income since taxpayer purchased the customer notes taxpayer would be entitled to a deduction should a customer note become wholly or partially worthless the time of such deduction depended on the pertinent facts and circumstances including the value of the financed vehicle and the financial condition of the obligor however the performance of other customer notes originated by the same dealer would not be pertinent to such determination since during tax years taxpayer regularly purchased securities that is customer notes from customers that is automobile dealers in the ordinary course of a tam-101966-00 tam-101966-00 -6- trade_or_business taxpayer met the statutory definition of a dealer_in_securities for the purposes of sec_475 of the code sec_475 requires a dealer_in_securities to mark its securities subject_to certain exceptions to market however sec_1_475_c_-1 excludes a taxpayer from the definition of a dealer_in_securities if the taxpayer makes only negligible sales of securities unless the taxpayer takes certain steps to waive such exclusion taxpayer made only negligible sales of securities during tax years and took no steps to waive the exclusion afforded by sec_1_475_c_-1 therefore taxpayer was not a dealer_in_securities during tax years and could not mark securities such as customer notes to market issue law and analysis were automobile dealers’ transfers of customer notes to taxpayer a sales of such customer notes or b pledges of such customer notes as security for loans made by taxpayer to the dealers dealers transferred customer notes to taxpayer in exchange for advance_payments and contractual rights to distribution payments the question is whether the dealers sold the customer notes or whether the dealers borrowed the advance_payment from taxpayer using the customer notes as collateral if the transactions were sales then taxpayer must recognize income on the customer notes as the obligee alternatively if the transactions were secured borrowings it is the dealers rather than the taxpayers who are the obligees who must recognize income on the customer notes in general federal_income_tax consequences are governed by the substance of a transaction determined by the intentions of the parties to the transaction the underlying economics and all other relevant facts and circumstances 293_us_465 xiv-1 c b the label the parties affix to a transaction does not determine its character 308_us_252 1939_2_cb_208 556_f2d_1107 ct_cl the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 1965_2_cb_282 whether a transaction is a sale or some other arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the surrounding facts and circumstances 24_tc_1124 aff'd 241_f2d_288 9th cir but see 279_f2d_701 2d cir t he parties' bona_fide intentions may be ignored if the relationship the parties have created does not coincide with their intentions tam-101966-00 tam-101966-00 -7- a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 in cases involving transfers of debt instruments the courts have considered the following factors to be relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale see 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes the transferor’s customers were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 acq c b xxv whether payments to the transferee corresponded to collections on the notes united surgical steel co t c pincite town country food co t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical steel co t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_819 revrul_82_144 1982_2_cb_34 which party bore the credit risk 426_f2d_115 6th cir cert_denied 400_us_827 65_f2d_568 2d cir aff’g 22_bta_224 revrul_82_144 and which party had the potential for gain united surgical steel co t c pincite town country food co t c pincite revrul_82_144 no one factor is dispositive of the issue of whether a sale has taken place the facts and circumstances determine the importance of each factor thus a factor-by-factor analysis is necessary to determine whether taxpayer sold the customer notes were the transfers treated as sales the form of the agreement between taxpayer and automobile dealers is that of a servicing agreement and not a sales contract further taxpayer treated the transfers of the customer notes as pledges of security rather than sales for tax purposes however in a letter sent by taxpayer to most if not all dealers taxpayer acknowledged that sale treatment was an available characterization of the transfers were automobile dealers’ customers notified of the transfer of the customer notes to taxpayer the assignment without_recourse of the customer note to taxpayer was typically reported on the note itself see eg united surgical steel co t c pincite customers' lack of notice of assignment was a factor supporting financing treatment which party handled collections and serviced the customer notes tam-101966-00 tam-101966-00 -8- taxpayer collected payments serviced the customer notes and repossessed the financed vehicle if a customer defaulted although the servicing agreement states that taxpayer is the automobile dealer’s nominee for administrating servicing and collecting on the customer notes in fact taxpayer does not act as the dealer’s agent the dealer did not exercise any control_over taxpayer aside from agreeing to use reasonable efforts taxpayer had sole discretion to determine whether a default had occurred and to elect to pursue remedies compare united surgical steel co t c pincite and town country food co t c pincite taxpayers collected payments and serviced installment notes with elmer f 2d pincite taxpayer did not collect payments on installment notes see also mapco f 2d pincite did payments to taxpayer correspond to collections on the customer notes the payments taxpayer received were the payments that taxpayer collected on the customer notes automobile dealers had no obligation to make payments to taxpayer taxpayer received payments only if and when it collected amounts on the customer notes compare united surgical steel co t c pincite and town country food co t c pincite lenders looked to taxpayers for repayment not payments on pledged installment notes with 51_tc_175 taxpayer’s payments to purported lender were exactly the same in amount and timing as payments on underlying installment notes furthermore an advance_payment was based on the face_amount of a customer note rather than the dealer’s creditworthiness this implies that the dealers sold the customer notes cf united surgical steel co t c pincite taxpayer did not borrow maximum amount allowable under agreement yancey bros co f_supp pincite taxpayer had access to additional funds without providing additional collateral did taxpayer impose restrictions on the operations of automobile dealers that are consistent with a lender-borrower relationship the relationship between taxpayer and dealers had none of the characteristics that are common in a lender-borrower relationship taxpayer imposed no restrictions on the operations of dealers for example taxpayer did not require dealers to maintain a specified ratio of assets to liabilities or current_assets to current liabilities taxpayer did not receive the right to review dealers’ books_and_records taxpayer received only the right to documents that were necessary for taxpayer to exercise its rights and duties concerning the transferred customer notes since taxpayer imposed no restrictions on dealers’ operations taxpayer is less like a lender and more like a purchaser of the customer notes see eg united surgical steel co t c pincite bank's imposition of restrictions on operations of taxpayer was a factor showing lender- borrower relationship that conclusion is further supported by taxpayer 's failure to require dealers to maintain a minimum amount of collateral see eg union planters nat'l bank of memphis f 2d pincite purported seller required to make margin_account payments yancey bros co f_supp pincite taxpayer obligated to maintain ratio of collateral to debt of not less than percent tam-101966-00 tam-101966-00 -9- which party had the power to dispose_of the customer notes the servicing agreement is silent about the power of disposition dealers could dispose_of the customer notes only by reacquiring all of them from taxpayer to reacquire the customer notes dealers had to terminate the servicing agreement and pay taxpayer its unreimbursed collection costs any outstanding advances and a termination fee equal to percent of the outstanding amounts of the customer notes if however taxpayer were a lender then it would be reasonable to expect dealers to have the ability to substitute collateral of equal value to secure the outstanding loan cf american nat’l bank of austin f 2d pincite purported seller could dispose_of the securities without prior approval from purported buyer at the same time taxpayer’s power to dispose_of the customer notes must have been restricted since dealers had the right to reacquire them which party bore the credit risk on the customer notes by transferring the customer notes to taxpayer dealers eliminated almost all of their exposure to credit risk on the customer notes unless a dealer canceled or permitted the occurrence of an event of default under the servicing agreement the dealer in the event of a customer’s default had no obligation to repurchase either the customer note or the financed vehicle or return the advance_payment further dealers fixed their economic loss in the customer notes after transferring a customer note a dealer’s only risk of loss was a diminution in value of its right to receive distribution payments taxpayer on the other hand was at risk for recouping the advance_payments it made to the dealer it may be argued that taxpayer’s risk of loss was insubstantial because it advanced the dealer no more than c to d of the face_amount of each customer note and the distribution payments were based on the entire pool of customer notes which meant that the dealer’s right to payments was subordinated to taxpayer’s right this argument assumes that the fair_market_value of the customer notes equaled their face amounts the evidence however is to the contrary between a customer’s down payment and the advance_payment from taxpayer a dealer generally profited on the sale of an automobile given the value of the automobiles sold the credit quality of the customers and statutory limits on interest charged in consumer credit sales it is reasonable to conclude that the face amounts of the customer notes exceeded their fair market values see eg 40_bta_999 taxpayer inflated sales_price to account for buyer’s uncertain credit status dealers transferred customer notes to taxpayer for cash payments of no more than d percent of their face amounts and permitted taxpayer to retain substantial fees on all collections dealers would not have agreed to these conditions unless the fair_market_value of the customer notes was less than their face amounts furthermore in tax_year f taxpayer had to take a bad_debt deduction of dollar_figureg million with respect to unrecoverable advances on the customer notes this further indicates that taxpayer’s risk of loss was anything but insubstantial tam-101966-00 tam-101966-00 -10- accordingly we are unwilling to conclude that taxpayer's risk of loss was insubstantial the potential for gain on the customer notes both taxpayer and dealers had potential for gain on the customer notes dealers had the right to distribution payments if there were sufficient payments on the customer notes to first make all the payments due to taxpayer taxpayer gave dealers cash namely the advance_payments when dealers transferred customer notes to taxpayer taxpayer's right to recover those advance_payments plus payment for its collection costs and fees was limited to its collections on the customer notes taxpayer's profits therefore depended on the timing and amount of the collections rather than on any interest charged to dealers while the advance_payments were outstanding consequently the greater the collections on the customer notes the greater taxpayer's rate of return on the advance_payments made to dealers in cases addressing transfers of debt instruments or other rights to future payments courts have pointed to a fixed rate of return on the loaned amount as evidence that the transactions were secured loans e g mapco f 2d pincite 1an example may help illustrate why taxpayer had the potential for a significant return on its investment the advance_payments provided that the default rate on the customer notes is not too high assume that a dealer transferred to taxpayer a customer note with a face_amount of dollar_figure a term of months an interest rate of percent per annum and monthly payments of approximately dollar_figure in return for an advance_payment equal to of face or dollar_figure also assume that taxpayer had no collection costs and that dealer transferred only the one customer note taxpayer would be entitled to receive its fee of percent of each payment approximately dollar_figure taxpayer would also be entitled to the remaining dollar_figure of any payment dollar_figure - dollar_figure fee until it recovered the advance_payment of dollar_figure thus taxpayer would be entitled to seventeen payments of dollar_figure one payment of dollar_figure and eighteen payments of dollar_figure the dealer would be entitled to receive starting in month eighteen one payment of dollar_figure and eighteen payments of dollar_figure taxpayer’s rate of return on the advance_payment made to the dealer increases as more payments are collected on the customer note if taxpayer were to collect all payments then taxpayer’s yield_to_maturity would be approximately percent per annum compounded annually if taxpayer were to collect enough payments for it to recoup its collection costs its percent fee and its advance_payment then taxpayer’s yield_to_maturity still would be approximately percent and of course the taxpayer also runs the risk of not being able to recoup its advance_payment and any collection costs as the example shows the more payments taxpayer collects the greater taxpayer’s rate of return on its advance_payment to the dealer indeed the taxpayer’s rate of return on its investment depended solely on the performance of the customer notes tam-101966-00 tam-101966-00 -11- union planters nat’l bank of memphis f 2d pincite american nat’l bank of austin f 2d pincite united surgical steel co t c pincite a debt_instrument can provide for a variable rate of return and even contingent payments e g sec_1_1275-4 and sec_1_1275-5 of the income_tax regulations revrul_83_51 1983_1_cb_48 nevertheless for there to be a secured loan there must be a debtor-creditor relationship between dealers and taxpayer since taxpayer's economic return was based solely on the performance of the customer notes rather than on its relationship with dealers taxpayer was more like an owner of the customer notes than a creditor of the dealers after transferring the customer notes dealers had little potential to realize gain on the customer notes only after taxpayer recouped its out-of-pocket costs its fees and all of the advance_payments would dealers receive any distribution payments in practice the amount of distribution payments made were only a small percentage of the outstanding principal balance of the customer notes transferred to taxpayer while dealers had the potential for some benefit if the pool of customer notes had a low default rate that potential benefit does not in itself make the dealers the owner of the customer notes see commissioner v brown 380_us_573 revrul_83_51 1983_1_cb_48 further the cost of reacquiring the customer notes from taxpayer effectively prevented dealers from profiting from any changes in market interest rates for the foregoing reasons we conclude that the transfers of customer notes to taxpayer are sales issue what is the taxpayer’s basis in the customer notes that it has purchased as a general matter a taxpayer’s basis in property is the cost of the property subject_to adjustments at the time and in the manner required by the code or regulations sec_1012 of the code in the instant case taxpayer purchases a customer note from a dealer in return for two types of payments an initial advance_payment that is not absent default or termination of the servicing agreement by the dealer refundable distribution payments that as developed above may or may not be paid depending on the performance of the customer notes purchased from that dealer the advance_payment made on a customer note is a cost of purchasing the customer note and should be included in taxpayer’s basis for such note the treatment of the distribution payments requires some discussion under the servicing agreement taxpayer's payment of distribution payments depended on its ability to collect on the customer notes and its cost of making those collections distribution payments were determined under a complex formula no amount or time of payment was specified in the servicing agreement for any particular tam-101966-00 tam-101966-00 -12- customer note or any group of customer notes payment if any was deferred until an indefinite time in the future moreover there was no provision for interest regardless of when taxpayer might make any distribution payments the deferred nature of the distribution payments and the absence of any stated_interest implicates sec_483 of the code sec_483 generally applies to payments under a contract for the sale of property if the contract provides for one or more payments due more than year after the date of sale and the contract does not provide for adequate_stated_interest for purposes of sec_483 a sale is any transaction treated as a sale for tax purposes such as dealers’ sales of the customer notes to taxpayer and property includes debt instruments such as the customer notes sec_1_483-1 of the regulations however sec_483 would not apply to any payments if it can be established that at the time of sale of a customer note total payments under the contract of sale cannot exceed dollar_figure sec_483 sec_483 of the code authorizes the secretary to issue regulations applying sec_483 to any contract for the sale_or_exchange of property under which the liability for or the amount or due_date of a payment cannot be determined at the time of the sale_or_exchange the distribution payments called for in the servicing agreement are contingent payments under sec_483 of the code at the time taxpayer bought a customer note its liability for and the amount and timing of any distribution payments could not be reasonably determined taxpayer's liability to make distribution payments depended on its ability to collect on the customer notes and its collection costs in this case these contingencies were neither remote nor incidental nor were they predictable at the time of a sale both taxpayer and the dealer understood that customers' defaults and taxpayer's collection costs would reduce the amounts left for distributions to the dealer as discussed above the face of the customer notes generally exceeded the value of the underlying collateral given that fact together with the generally high credit risk of the dealer's customers taxpayer would fail to collect the entire principal_amount of a significant but uncertain number of customer notes taxpayer would also have significant but uncertain collection costs thus reductions due to default and collection costs would be significant and because of the formula for determining the distribution payments could reasonably be expected to leave many dealers with minimal or no distribution payments for these reasons and in light of other unique circumstances taxpayer's liability for and the amount and timing of those payments to the dealer could not be determined at the time of the sale of the customer notes sec_1_483-4 of the regulations which was issued under the authority of sec_483 contains rules applying sec_483 in the case of a sales contract that calls for one or more contingent payments however sec_1_483-4 applies only to sales or exchanges that occur on or after date and thus would not apply to sales or exchanges occurring during tax years if the final regulations did apply taxpayer’s tax basis in the customer notes would be calculated as follows tam-101966-00 tam-101966-00 -13- in general sec_1_483-4 of the regulations establishes the treatment of contingent payments by reference to sec_1_1275-4 which was issued simultaneously with sec_1_483-4 and addresses the taxation of contingent payment debt instruments neither sec_1_483-4 nor sec_1_1275-4 define the term contingent payments nevertheless the statutory basis for the sec_1_483-4 regulations is sec_483 and sec_483 pertains to payments which the liability for or the amount or due_date of cannot be determined at the time of the sale_or_exchange payments are not contingent payments however merely because of a contingency that is remote or incidental at the time of the sale_or_exchange see sec_1_1275-4 as developed previously the distribution payments are contingent payments for the purposes of sec_483 and so should also be treated as contingent payments for the purposes of sec_1_483-4 and sec_1_1275-4 because the distribution payments are contingent payments under sec_1_483-4 of the regulations these payment must be accounted for using the rules of sec_1_483-4 and rules similar to those contained in sec_1_1275-4 generally sec_1_1275-4 provides that each contingent payment under the contract is characterized as principal and interest a contingent payment is characterized by sec_1_1275-4 as a payment of principal in an amount equal to the present_value of the payment determined by discounting the payment at the test rate from the date the payment is made to the issue_date the remainder of the contingent payment is characterized as a payment of interest the fact that a purchaser may make contingent payments in the future does not give the purchaser a corresponding increase in its basis in the asset at the time of sale rather the purchaser receives additional basis in the purchased asset at the time that the purchaser makes a contingent payment the additional basis equals the amount of the contingent payment characterized as principal sec_1_483-4 example iii thus if the final regulations were to apply taxpayer would receive basis in a customer note equal to the advance_payment for the customer note in addition the taxpayer would receive additional basis in the customer note at the time taxpayer made a distribution payment on the customer note the amount of the additional basis would equal the amount of the distribution payment characterized as principal under sec_1_1275-4 of the regulations however the final regulations do not apply the preamble to the final regulations provide that for a sale_or_exchange that occurred before date a taxpayer may use any reasonable method to account for the contingent payments the preamble specifically provides that a reasonable method would include the method that would have been required under the proposed_regulations when the sale_or_exchange tam-101966-00 tam-101966-00 -14- occurred see t d 1996_2_cb_84 the proposed_regulations generally give the same result as the final regulations the preamble to the final regulations does not give other guidance as to what might constitute a reasonable method for accounting for contingent payments however any method of tax_accounting is subject_to the general requirement that it clearly reflect income sec_1_446-1 of the regulations presumably issues of administrability may also be considered in determining what is reasonable although such a standard gives taxpayers some discretion revrul_82_224 1982_2_cb_5 provides some indication of what would be a reasonable method for taxpayer this revenue_ruling which relied in part on section addressed the issue of a purchaser’s basis in a purchased asset attributable to contingent payments for the purposes of determining depreciation and the amount of the allowable tax_credit in this revenue_ruling the taxpayer acquired property for cash plus a part recourse part non-recourse note the note was payable in full in years but prepayments were required in the amount of profits derived from the use of the property the revenue_ruling concluded that the taxpayer’s basis in the property was equal to the cash paid plus the present_value of the recourse portion of the note assuming that it was paid in years in other words the taxpayer was given basis in the property equal to cash paid plus the present_value of those payments on the contingent_payment_debt_instrument for which purchaser would be personally liable if not made the taxpayer was permitted an adjustment to basis for earlier or additional payments although the nature of the adjustment was not described applying the regulations for sec_483 were first proposed in lr-189-84 1986_1_cb_820 the proposed_regulations the proposed_regulations were amended in fi-189-84 1993_1_cb_734 the amendments the amendments among other things rescinded the portion of the proposed_regulations that dealt with contingent payments thus there were no proposed_regulations under sec_483 dealing with contingent payments during tax years until proposed_regulations under sec_483 dealing with contingent payments were published in fi-59-91 1995_1_cb_894 the proposed_regulations applying the or proposed_regulations gives a result similar to that of the final regulations and revrul_82_224 the purchaser receives no basis in the property purchased for a contingent payment the adjusted_basis in the purchased property is increased on the date a contingent payment becomes fixed by the portion of the payment which is treated as principal sec_1 b iv of the proposed_regulations sec_1_483-4 example iii of the proposed_regulations due to the fact that current sec_483 was added in as sec_483 at which time sec_483 was substantially amended this revenue_ruling cannot be considered dispositive see tax_reform_act_of_1984 sec_41 vol c b tam-101966-00 tam-101966-00 -15- reasoning of the revenue_ruling to the instant case taxpayer would receive a basis in a customer note equal to cash paid at purchase plus additional basis for any contingent purchase payments it is obligated to make since there are no such contingent payments taxpayer’s basis in a customer note upon purchase will be limited to the advance_payment however taxpayer will be permitted an adjustment for later distribution payments revrul_82_224 indicates that a method_of_accounting that treated various dealers’ transfers of customer notes to taxpayer as a pledge of collateral for a loan made by taxpayer to the dealers would probably not be a reasonable method issue did the customer notes purchased by taxpayer have market_discount within the meaning of sec_1278 of the internal_revenue_code sec_1276 to of the code govern the treatment of market_discount as a general matter accrued market_discount on a debt_instrument is treated as ordinary_income when sold or upon receipt of a partial principal payment sec_1276 a a market_discount_bond is a debt_instrument with market_discount defined as the excess if any of - i the stated redemption price of the bond at maturity over ii the basis of such bond immediately after its acquisition by the taxpayer sec_1278 a a notwithstanding the foregoing market_discount bonds are not obligations with terms of no more than year u s savings bonds or installment_obligations sec_1278 in addition the market_discount_rules are subject_to a de_minimis exception in general a debt_instrument is deemed to have no market_discount if the market_discount is less than of percent of the stated_redemption_price_at_maturity times the number of complete years remaining to maturity at the time of acquisition as developed previously the customer notes are debt instruments taxpayer’s basis in a customer note immediately after acquisition will be the amount of the advance_payment for the customer note in general the customer notes are not the type of debt_instrument excluded from the definition of market_discount_bond thus customer notes may generally be subject_to sec_1276 to of the code provided that they are acquired with more than de_minimis market_discount notwithstanding the foregoing customer notes that have a term of no more than months are not market_discount bonds sec_1278 of the code the treatment of such customer notes will be further discussed below for debt instruments issued with oid the stated_redemption_price_at_maturity is equal to revised_issue_price sec_1278 however customer notes like other retail installment_obligations are typically issued without oid tam-101966-00 tam-101966-00 -16- the phrase stated redemption price of the bond at maturity is not defined for the purposes of sec_1276 or the other sections dealing with market_discount in subpart v b of subchapter_p of the code a similar phrase stated_redemption_price_at_maturity is defined for the purposes of subpart v a sec_1271 to and is used to define original_issue_discount oid but such definition does not apply to subpart v b sec_1273 a nevertheless the legislative_history of subpart v b demonstrates that congress was aware that market_discount and oid are economically indistinguishable from the viewpoint of the obligee s rept no vol 98th cong 2d sess senate report accordingly the two phrases should be interpreted consistently sec_1273 of the code defines stated_redemption_price_at_maturity to mean the amount fixed by the most recent modification of the purchase agreement other than payments of interest that are payable unconditionally at fixed periodic intervals of year or less during the entire term of the debt_instrument this has been interpreted by regulation to mean all payments on a debt_instrument other than payments of qualified_stated_interest sec_1_1273-1 of the regulations qualified_stated_interest in turn is defined as all payments of stated_interest that are unconditionally payable at least annually at a single fixed rate or in the case of variable rate debt instruments calculated with respect to certain permitted types of indices sec_1_1273-1 e in the instant case the stated_redemption_price_at_maturity of the customer notes is equal at least to the face_amount assuming all interest payable on the customer note is qualified_stated_interest if not all interest is qualified_stated_interest the stated_redemption_price_at_maturity will be increased by the amount of interest on the customer note that is not qualified_stated_interest in any event as developed previously taxpayer’s basis in a customer note immediately after acquisition was equal to the amount of the advance_payment for the customer note which was usually between c and d of the face_amount therefore the stated_redemption_price_at_maturity typically significantly exceeded the basis of such bond immediately after its acquisition by taxpayer and the customer notes were acquired with market_discount it is possible that in some cases taxpayer may acquire a customer note with only de_minimis market_discount or no market_discount but that is a factual issue to be addressed with respect to particular customer notes as developed previously those customer notes that have a term of no more than months are not market_discount bonds debt instruments that have a term of months or less are short-term obligations sec_1283 of the code sec_1281 to provide rules for the treatment of discount on short-term obligations however for nongovernmental obligations such as the customer notes sec_1281 to of the code govern only the treatment of oid unless the taxpayer makes an election under sec_1283 sec_1283 to the best of our knowledge taxpayer has not made an election under c tam-101966-00 tam-101966-00 -17- although there is no statutory guidance on the treatment of discount other than oid on customer notes with a term of months or less it is well-established that the portion of the amount_realized as a result of a realization event on a debt_instrument that is attributable to earned discount is ordinary_income rather than capital_gain since it is economically equivalent to interest see 381_us_54 discussing treatment of oid on debt instruments sold in year of purchase although the supreme court’s opinion in midland-ross dealt with oid rather than market_discount the two types of discount are economically equivalent for an obligee see s rep no 98th cong 2d sess legislative_history of sec_1276 to of the code therefore midland-ross unless superseded by statute should apply to an obligee that holds a debt_instrument with market_discount thus it should apply to taxpayer in the instant case and the amount of principal payments received on a customer note that are attributable to earned market_discount should be treated as ordinary_income however the opinion in midland-ross does not address the issue of how to determine the amount of market_discount earned at a particular point in time a later tax_court case assumed that discount would accrue ratably over time 44_tc_245 accruing oid thus the market_discount could be treated as accruing in an equal amount on each day a customer note with a term of months or less is outstanding however other methods would also be acceptable provided they meet the general requirement applicable to any method_of_accounting that it clearly reflect income sec_1_446-1 issue under what circumstances would taxpayer be entitled to a deduction for wholly or partially worthless_debt under sec_166 of the code for a customer note that it has purchased sec_166 of the code provides that taxpayers are allowed a deduction for a debt which became worthless within the taxable_year sec_166 further authorizes the secretary_of_the_treasury to promulgate regulations permitting a partial deduction for debt that is determined to be recoverable only in part during the taxable_year sec_166 limits the applicability of sec_166 but does not apply to corporate taxpayers such as taxpayer in general in determining whether a debt is worthless in whole or in part all pertinent evidence including the value of any collateral and the financial condition of the obligor is considered sec_1_166-2 of the regulations thus deductions for worthlessness are determined with respect to specific debts see also sec_1_166-3 applying to partial worthlessness a deduction for partial worthlessness is permitted tam-101966-00 tam-101966-00 -18- only to the extent that the debt has been charged off by the obligee for financial_accounting purpose sec_5 sec_1_166-3 since taxpayer acquires the customer notes from various dealers taxpayer is permitted a deduction for wholly or partially worthless customer notes under sec_166 of the code the time at which such deduction is permitted will depend on the pertinent facts and circumstances including the value of the financed vehicle securing the customer note and the credit of the obligor in assessing the time at which a deduction is permitted on a particular customer note under sec_166 the performance of other customer notes originated by the same dealer should not be considered as developed above taxpayer’s obligation to make distribution payments is calculated by reference to a complicated formula that takes into account among other things the aggregate amount of the advance_payments made and the payments received on either all the customer notes purchased from a particular dealer or a capped pool of such customer notes nevertheless the customer notes cannot be considered to collateralize each other since the customer notes are owned by taxpayer they cannot have been pledged by a dealer to secure payments on the other customer notes the dealer sold to taxpayer issue were the customer notes that taxpayer purchased required to be marked to market under sec_475 a dealer_in_securities is required to mark its securities to market at the end of its taxable_year sec_475 for the purposes of sec_475 a taxpayer that regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business is a dealer_in_securities and securities include debt instruments sec_475 c c notwithstanding the foregoing securities does not include debt instruments that are nonfinancial_customer_paper id at c nonfinancial_customer_paper means a receivable that arises out of the sale of non- financial goods or services by a person the principal activity of which is the selling or providing of non-financial goods and services provided such receivable continues to be held by such person or a person that bears a relationship to such person described in sec_267 or sec_707 sec_475 in addition a taxpayer that regularly purchases securities from customers but engages in no more than negligible sales of the securities so acquired is not a dealer_in_securities for the purposes of sec_475 sec_1_475_c_-1 of the regulations for the purposes of the regulation a taxpayer makes negligible sales of as a general matter a debt_instrument that has been pledged as security by the obligee for a loan may not be charged off by the obligee for financial_accounting purposes tam-101966-00 tam-101966-00 -19- debt instruments purchased from customers if in the taxable_year it sells fewer than debt instruments or sells debt instruments with an adjusted_basis of less than percent of its aggregate basis immediately after acquisition of all debt instruments acquired in the year id at -1 c a taxpayer may elect to waive the exemption afforded by sec_1_475_c_-1 by filing a federal tax_return reflecting the application of sec_475 and meeting certain other requirements that may be necessary to receive the commissioner’s consent to a change_of_accounting_method id at -1 c ii revproc_97_43 i r b a dealer_in_securities does not mark to market securities that are held for investment or as a hedge and are identified as such on the taxpayer’s records before the close of the day when acquired sec_475 b as developed previously taxpayer certainly purchases debt instruments the customer notes from its customers in the ordinary course of business the customer notes are generally not nonfinancial_customer_paper when held by taxpayer since taxpayer did not originate the customer notes and does not bear a relationship to the dealers that originated the customer notes that is described in sec_267 or sec_707 b these facts suggest taxpayer might be a dealer_in_securities for the purposes of sec_475 however taxpayer did not sell securities during the years in question consequently taxpayer would not be a dealer_in_securities subject_to sec_475 unless taxpayer waived the exemption afforded by sec_1_475_c_-1 by filing a federal tax_return reflecting the application of sec_475 and meeting any other requirements imposed by revproc_97_43 since taxpayer’s tax returns did not reflect the application of sec_475 during the applicable taxable years taxpayer was not a dealer_in_securities for the purposes of sec_475 and could not mark securities such as the customer notes to market a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent caveat - end - 6however customer notes would be nonfinancial_customer_paper if purchased from an automobile dealer whose relationship to taxpayer at all times since issue was described in sec_267 or sec_707 such customer notes could not be marked to market
